Citation Nr: 1729230	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to June 15, 2012, to include extra-schedular consideration.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from February 1948 to February 1952 and from December 1953 to May 1958; and in the U.S. Army from October 1961 to August 1962 and from May 1968 to September 1992. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2012 and again in March 2013, the Board remanded the Veteran's claims for additional development and adjudicative action.  In the latter remand, the Board cited Rice v. Shinseki, 22 Vet. App. 447 (2009) for the holding that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board found that the issue was raised by the record and granted a TDIU, effective June 15, 2012.  The Board remanded the issue of a TDIU prior to June 15, 2012 for additional development. 


FINDING OF FACT

Prior to June 15, 2012, the Veteran's service-connected disabilities did not meet the minimum percentage requirements for award of a TDIU, and his prostate and low back disabilities did not preclude obtaining or retaining substantially gainful employment.
 

CONCLUSION OF LAW

The criteria for a TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) prior to June 15, 2012, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  

The statutes and regulations also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In compliance with the Board's March 2013 decision and remand that in part granted a TDIU for a portion of the appeal period, the RO provided notice in April 2013 that met the requirements. 

In addition, the record reflects that service treatment records and post service VA and private treatment records have been obtained.  Further, the Veteran was afforded appropriate VA examinations.  The Board finds that the examination reports are adequate to allow proper adjudication of the issues on appeal.  Collectively, the examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disabilities.  

Here, the Board notes that the Veteran's claims were previously remanded in May 2012 so that his outstanding treatment records could be obtained, and so that he could be provided with VA examinations to assess the severity of the claimed disabilities.  The claims file indicates that the RO sent the Veteran a letter in May 2012 requesting that he submit a VA Form 21-4142 authorization to release medical records for each non-VA provider who provided treatment for the claimed disabilities.  To date, the Veteran has not responded to this request.  While VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. Ap. 449, 452 (2000) (Veteran cannot passively wait for help from VA).  Thus, no further assistance is warranted in this regard.  

As adequate notice and examinations were provided, the Board finds that the agency of original jurisdiction has substantially complied with the March 2013 remand directives and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Finally, to the extent that there have been any other procedural errors or omissions in this appeal, neither the Veteran nor his representative have argued them before the Board.  Accordingly, the Board need address any such argument.  Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

II.  TDIU Law and Regulations

In order to establish entitlement to TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529
(1993).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, in circumstances where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

In a related provision, 38 C.F.R. § 4.16 (b) allows for a Veteran who does not meet the threshold requirements for the assignment of a total rating based on individual unemployability, but who is otherwise deemed by the Director of Compensation & Pension Services to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities, to be rated totally disabled.

As provided for in section 4.16(b), total disability ratings for compensation may be assigned on an extra-schedular basis when the schedular percentage threshold requirements set out in § 4.16(a) is not met.  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extraschedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Services.

Thus, prior to June 15, 2012, the Veteran's rating did not meet the objective criteria for entitlement to a TDIU, and the Board must decide whether referral for extra-schedular consideration is warranted.  The ultimate question then is whether the Veteran's service-connected disabilities have rendered him unemployable prior to June 15, 2012. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.   The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board must weigh any competent lay evidence and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

In a TDIU determination, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
 
The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  

III.  History

The Veteran's claims for increased ratings for his residuals of prostate cancer and lower back disabilities were received in September 2007.  As reflected in the June 2012 VA examination report, the Veteran has been unemployed since 1995.  
Prior to June 15, 2012, service connection had been in effect for residuals of prostate cancer (40 percent disabling), a low back disability (10 percent disabling), bursitis of the left shoulder (20 percent disabling), bilateral hearing loss (noncompensable), and erectile dysfunction (noncompensable).  The Veteran's combined disability rating from September 24, 2007 to June 15, 2012, was 60 percent.

Since June 15, 2012, service connection has been in effect for residuals of prostate cancer (40 percent disabling); a low back disability (40 percent disabling); bursitis of the left shoulder (20 percent disabling); radiculopathy of the right lower extremity (20 percent disabling); bilateral hearing loss (noncompensable); and erectile dysfunction (noncompensable).  His combined disability rating from June 15, 2012 to the present is 80 percent.  Thus, the Veteran met the threshold requirements for TDIU consideration only from June 15, 2012.  See 38 C.F.R. §4.16(a).    

In a July 2009 substantive appeal, the Veteran reported that he changed undergarments that were not absorbent material about twice per day because of urinary leakage.  He reported that he could not stand or sit for extended time, experience pain and limitation of motion of the lower back, and was unable to perform household chores such as lawn mowing.  

The Veteran underwent a VA examination in August 2009 to assess the severity of the residuals of his prostate cancer.  The examiner noted that the cancer had been in remission for seven years.  There was no metastasis of his prostate cancer.  The Veteran described the residuals secondary to treatment as frequent urination, urge incontinence, and impotence.  He reported that he urinated four times during the day and urinated three times at night, both at intervals of two hours.  He had problems starting urination and described the urine flow as hesitant and with decreased force.  He experienced urinary incontinence and required the use of a pad as often as two times per day.  The Veteran did not require the use of an appliance.  The examiner noted that the Veteran was unable to travel or attend social functions due to urinary urgency and incontinence.  Thereafter, the examiner changed the Veteran's diagnosis from prostate cancer to status post prostate cancer with urinary incontinence and erectile dysfunction.  An associated addendum report reflects that the Veteran was scheduled for laboratory work to assess his prostate cancer, but he did not attend the scheduled appointment.

The Veteran underwent an additional VA examination in June 2012.  According to the examiner, the Veteran's prostate cancer was considered to be in remission.  The VA examiner commented that the residuals of the Veteran's prostate cancer would not impact the Veteran's ability to work.   Regarding his symptomatology, the Veteran reported having urine leakage since his radiation therapy.  He reportedly required the use of absorbent materials that had to be changed less than two times per day.  He did not require the use of an appliance.  The Veteran also experienced urinary frequency.  His daytime voiding occurred at intervals between one and two hours, and he woke up at night to void two times.  There were no signs or symptoms of obstructed voiding or a history of recurrent symptomatic urinary tract or kidney infections.  Other than erectile dysfunction, the examiner did not identify any other residual conditions or complications due his prostate cancer or the treatment of the condition.  There were no other pertinent physical findings, complications, conditions, signs, or symptom related to the service-connected disability.  The diagnoses were prostate cancer in remission, erectile dysfunction, and urinary frequency.  The examiner stated that the residuals of the treatment for prostate cancer remained constant with the 2009 VA examination.  

Regarding the Veteran's left shoulder, a December 1992 examination noted the Veteran's left shoulder was disabled, with bursitis and limitation of abduction.  He has been receiving a 20 percent evaluation, effective since October 1992.  The issue of a TDIU arose as part of increased rating claims for prostate cancer and low back disability but not for other service connected disabilities. 

The evidence of record regarding the Veteran's service-connected back disorder prior to June 15, 2012 indicates limitations commensurate with its 10 percent rating.  By way of background, the Veteran was first granted service connection for a low back disability in February 1993; an initial 10 percent rating was assigned effective from October 1, 1992.  In September 2007, the Veteran filed the claim for an increased rating.  In the November 12, 2012 rating decision, the RO assigned a 40 percent rating for the low back disability, with a 20 percent rating for right lower extremity radiculopathy.  Both ratings were only effective from June 15, 2012.

Here, the evidence dated prior to June 15, 2012, primarily consists of the January 2008 VA examination report, which only shows a range of motion limitation of 65 degrees flexion and a combined range of motion of 180 degrees consistent with 10 percent rating.  The January 2008 VA physical examination revealed that the Veteran had normal posture and walked with a slight limp to left.  The Veteran avoided lifting over twenty-five pounds and had to take his wallet out of his right pocket when sitting or driving to prevent pressure on his right buttock.  The Veteran denied experiencing any incapacitation.  The Veteran denied experiencing daily back pain, but reported having pain when he turned the "wrong way."  His pain centered on the right sacroiliac (SI) joint area.  He reportedly experienced pain three to four days a week and sometimes went weeks without pain.  Additional symptoms included weakness due to pain and pain in the right SI joint after prolonged sitting or standing for more than twenty minutes.  Pain was elicited with and without physical activity and was relieved by pain medication.  He also reported having pain in the SI joint area approximately two the three times per month that radiated to either side of the spine to the legs.  He described his pain as squeezing, aching, and sharp.  

The Veteran was afforded an additional VA examination of his lower back in June 2012.  He reported that due to his back pain, he was unable to bend over or sit or stand for long periods of time.  The VA examiner noted the Veteran's post-military occupational history as an advisor and security officer and his report that he stopped working in 1995 due to a combination of his age and his back pain.  The Veteran did not report using medications to treat his back, and he denied that flare ups affected the function of his thoracolumbar spine.  He reportedly avoided activities that he knew would trigger problems with his back, but did not provide any further details in this regard.  

IV.  Analysis

Considering the pertinent evidence of record, the Board finds that a TDIU is not warranted at any time prior to June 15, 2012.  Although the Veteran had one service connected disability rated as 40 percent disabling during this portion of the appeal, the Veteran did not meet the schedular criteria for a TDIU because the combined rating was only 60 percent. 

The Veteran retired after a long career of military service as a Warrant Officer operating watercraft and with experience in logistics and personnel management.  

Referral for extra-schedular consideration is not warranted because Veteran's service-connected disabilities, specifically residuals of prostate cancer and low back disorder that were on appeal for increased ratings, did not preclude him from engaging in substantially gainful employment.  

In assessing the Veteran's most severe prostate disability rated at 40 percent, the Veteran's symptoms have remained constant through the period on appeal.  The Veteran's prostate disability has not been shown to substantially impair his ability to secure gainful employment.  None of the evidence has suggested that the Veteran must use an appliance for continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence.  Both the August 2009 and June 2012 VA examinations revealed that the Veteran changed undergarments or pads, at most, twice a day.  Although inconvenient and requiring nearby rest facilities, the urinary dysfunction did not preclude movement outside the home or daily activities associated with employment such as driving a vehicle, answering telephone, operating a computer keyboard or touch screen, or performing administrative tasks.  One examiner noted that the urgency and incontinence precluded traveling and attendance at social events.  The Board places lower probative weight on this conclusion because a subsequent examiner noted more frequent garment changes but no preclusion of activities outside the home.  

Regarding the Veteran's functional mobility, the Veteran reported that he is still able to garden on a limited basis, which he continued to enjoy.  He stopped all salary work around 1995 due to a combination of his age and his back pain.  He has not indicated, however, that he has stopped all activities.  In fact, the Veteran reported that he serves as a board member for a community program on a volunteer basis.  He is independent in his activities of daily living (ADLs).  The Veteran reported that he uses a support belt if he is doing any heavy work.  He did not note that he cannot do heavy work.  He reported to examiners that he could not drive long distances.  He did not indicate that he is incapable of driving short distances.  The Veteran cannot maintain any position, standing or sitting for long periods of time due to the chronic back pain from his degenerative spinal disease.  He was observed to change position frequently, bend using his knees and to move very gingerly and carefully in general.  The VA examiner observed the Veteran, and he was able to undress and dress himself, and was able to climb up onto and get down off of the exam table independently during the examination.  

The most probative evidence also includes the Veteran's complaints of lower back pain, and his indications that this only affected some physical activities.  For example, the record indicates the Veteran had normal posture and walked with only a slight limp to left.  The Veteran denied having any incapacitating episodes.  The Veteran denied experiencing daily back pain, but reported having pain when he turned the "wrong way."  His disabilities did not appear to affect him prior to June 2012 to the point where he required pain medication.  He managed to have a back brace specifically for heavy lifting, indicating he had been able to perform light lifting jobs without the brace.  Regarding range of motion, both the January 2008 and June 2012 VA examinations revealed pain with testing but with a range of motion not more severe that was contemplated by the 10 percent disability rating.

In sum, there has been no showing that the Veteran's total disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above for the residuals of prostate cancer and the low back disability.  Therefore, the combined effect of the Veteran's disabilities on his ability to secure gainful employment was contemplated in this analysis based on the most probative evidence of record.  Although the Board acknowledges the effects of the Veteran's service-connected disabilities on his ability to work, the Veteran reported that he was able to garden, volunteer, and drive short distances.

In March 2013, the Board found that the totality of the evidence, medical and lay, to sufficiently reflected that the Veteran' service-connected low back disability, since June 15, 2012 the date of the VA examination, has been of such a severity to render him unable to secure or follow substantially gainful employment.  Although the severity of the disorders may have become more severe prior to the date of the examination, the record does not contain probative evidence to factually ascertain an increase in severity sufficient to preclude all forms of substantially gainful employment prior to that date.   

Consequently, given that the applicable schedular rating criteria are more than adequate in this case, referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted prior to June 15, 2012.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against a disability rating on an extraschedular basis.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating due to individual unemployability prior to June 15, 2012 is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


